Day, Oh. J.
— The abstract states that all the evidence in the case was reported and certified by the reporter of the court, and duly filed and certified by the court as being all the evidence offered in said trial. The abstract fails, however, to state that the abstract contains all the evidence, or is an abstract of all the evidence upon which the cause was tried.
The appellee in his argument states that the abstract of appellant is far from being satisfactory, and that it does not state all the material facts established by the evidence as shown by the notes of the short hand reporter. In this position of the record, we cannot reverse the decree of the court below.
¥e have less hesitancy in thus disposing of the case from the fact that a majority of the court think that, upon the evidence submitted to us by the appellant, the decree is right. That the decree does not work any injustice to the defendant is evident, from the fact that it gave him the option to take back the land and account only for the money conceded to be in his hand, as shown by settlement, with interest at six per cent from the date of settlement.
Affirmed.